PER CURIAM. Mark Koch appeals from the order of the District Court1 granting defendants’ motion to dismiss for lack of jurisdiction. After de novo review, we conclude that the District Court properly dismissed the complaint. See Skit Int’l, Ltd. v. DAC Techs. of Ark., Inc., 487 F.3d 1154, 1156 (8th Cir.) (standard of review), cert. denied, 552 U.S. 991, 128 S.Ct. 495, 169 L.Ed.2d 340 (2007). Koch’s filings clearly indicate that he brought the instant suit seeking to overturn a previously entered state-court judgment, and the District Court correctly concluded that it had no jurisdiction. See Dodson v. Univ. of Ark. for Med. Scis., 601 F.3d 750, 754 (8th Cir. 2010) (per curiam) (noting that federal courts generally have no subject matter jurisdiction to consider appeals from state-court judgments), cert. denied, 562 U.S. 1135, 131 S.Ct. 902, 178 L.Ed.2d 747 (2011). We affirm the judgment and deny Koch’s motions to supplement the record.  . The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska.